Citation Nr: 0010151	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  96 - 32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the claim of entitlement to service connection for an 
acquired psychiatric disability is well grounded. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to July 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1996 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  That decision found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disability.  

This case was previously before the Board in April 1999, and 
was Remanded to the RO for consideration of additional 
service medical records and other evidence submitted by the 
veteran, and for readjudication of the issue of whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability.  The RO was instructed that, if the additional 
evidence was found to be sufficient to reopen the veteran's 
claim, it should then determine, prior to further action, 
whether the claim for service connection for an acquired 
psychiatric disability was well grounded.  

While the case was in Remand status, the RO determined that 
the additional service medical records added to the record 
were both new and material, and reopened the veteran's claim.  
Thereafter, the RO determined that the claim for service 
connection for an acquired psychiatric disability was not 
well grounded, and denied the claim on that basis.  The Board 
concurs in the RO's determination that new and material 
evidence was submitted to reopen the veteran's claim for 
service connection for an acquired psychiatric disability, 
and hereby affirms that decision.  The issue before the Board 
is, accordingly, limited to a determination of whether the 
claim for an acquired psychiatric disability is well grounded 
and legally meritorious.



Although a personal hearing before a traveling Member of the 
Board was scheduled at the RO in November 1998, the veteran 
failed to appear or to request that such hearing be 
rescheduled.  The Board will address the issue on the current 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  VA disability compensation benefits may not be paid for 
personality disorders, mental deficiency, or disabilities of 
misconduct origin, such as alcohol and drug abuse.  

3.  The claim for service connection for an acquired 
psychiatric disability is not plausible because only a 
personality disorder was manifest during active service or 
within the initial postservice year; and no competent medical 
evidence has been submitted which creates a nexus between any 
current acquired psychiatric disability and the veteran's 
period of active service.  

4.  The claim for service connection for personality 
disorders and for alcohol and drug abuse lack legal merit.  


CONCLUSIONS OF LAW

1.  Personality disorders or mental deficiency are not 
diseases or injuries within the meaning of applicable 
legislation providing for payment of VA disability 
compensation benefits.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991);  38 C.F.R. §§ 3.301(c)(2),(3),(d); 3.303(c), Part 4, 
§ 4.9 (1999). 

2.  After October 31, 1990, an injury or disease incurred 
during active service shall not be deemed to have been 
incurred in line of duty if such injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  38 C.F.R. § 3.301(a), as 
amended at  60 FR 27408, May 24, 1995.  

3.  The claim for service connection for an acquired 
psychiatric disability is not well grounded because only a 
personality disorder was manifest during active service or 
within the initial postservice year; and no competent medical 
evidence has been submitted which creates a nexus between any 
current acquired psychiatric disability and the veteran's 
period of active service.  38 U.S.C.A. § 1110, 5107(a) (West 
1991);  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  

4.  The claim of entitlement to service connection for a 
personality disorder and for alcohol and drug abuse are 
legally insufficient.  38 C.F.R. §§ 3.301(a)(3)(d), 3.303(c), 
Part 4, § 4.9 (1999);  Sabonis v. Brown,  6 Vet. App. 426 
(1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disability.  If he has not, his appeal must fail, and VA is 
not obligated to assist him in the development of the claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski,  1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown,  
5 Vet. App. 91, 93 (1993).  For the reasons set forth below, 
the Board finds that the veteran has not met his burden of 
submitting evidence to support a belief that his claim of 
entitlement to service connection for an acquired psychiatric 
disability is well grounded.  38 U.S.C.A. 

§ 5107(a) (West 1991);  see Grottveit, 5 Vet. App. at 93;  
Tirpak v. Derwinski,  2 Vet. App. 609 (1992);  Murphy, 1 Vet. 
App. at 80.

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for an acquired psychiatric 
disability because it did not take into account or properly 
weigh the medical and other evidence of record.  It is 
contended that he is entitled to service connection for an 
acquired psychiatric disability because he sustained psychic 
trauma as a result of consistent abuse while in the Marine 
Corps; It is further contended that he was just a 17-year-old 
kid when he went into the Marine Corps; that the Marine Corps 
introduced him to alcohol and drugs, mistreated and abused 
him, then discharged him for a personality disorder; that his 
superiors encouraged him to abuse alcohol; that he was 
subjected to harassment and humiliation, including being 
forced to clean toilets and mow lawns; that he used drugs to 
self-medicate himself from the emotional pain resulting from 
such mistreatment; and that the Marine Corps thus caused any 
personality disorder he may currently have.  It is further 
contended that the veteran had a learning disability prior to 
entering service, and that such learning disability was 
aggravated by the nightmarish experiences he endured while in 
the Marine Corps, thus ruining his chances to succeed in 
life.  

The record in this case shows that the RO has informed the 
veteran of the law and regulations governing submission of a 
well-grounded claim, and has further informed him in writing 
of the evidence required to render his claim well grounded.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) 
evidence of incurrence or aggravation of a disease or injury 
in service in the form of lay or medical evidence; together 
with (3) evidence of a nexus between the inservice injury or 
disease and the current disability in the form of medical 
evidence.  Caluza v. Brown,  7 Vet. App. 498 (1995), affirmed 
per curiam,  78 F.3d 604 (Fed. Cir. 1996).  In this case, the 
requirement of item (1) is satisfied as to the claim for 
service connection for an acquired psychiatric disability 
because the 

record contains diagnoses of a sociopathic personality 
disorder; alcohol and drug dependence; an adjustment disorder 
with a history of violence and suicidal ideation; a character 
disorder; major depression, chronic; alcohol and amphetamine 
abuse; personality disorder, not otherwise specified; alcohol 
dependence, by history; substance abuse, by history; 
antisocial personality disorder; chronic alcohol and drug 
dependency; polysubstance dependence, depression; drug 
dependence, including alcohol; and a character disorder.  

The requirement of item (2) is not satisfied as to the issues 
of service-connection for an acquired psychiatric disability 
because the only psychiatric disability shown during active 
service was a character and behavioral disorder diagnosed as 
a sociopathic personality.  Personality disorders or mental 
deficiency are not diseases or injuries within the meaning of 
applicable legislation providing for payment of VA disability 
compensation benefits.  38 U.S.C.A. §§ 1110, 5107(a) (West 
1991);  38 C.F.R. §§ 3.301(c)(2),(3),(d); 3.303(c), Part 4, 
§ 4.9 (1999).  In the absence of competent lay or medical 
evidence of an acquired psychiatric disability other than the 
diagnosed sociopathic personality disorder during active 
service, the requirement of item (2) is not satisfied.  As no 
chronic psychiatric disability, other than a sociopathic 
personality disorder was shown during active service or 
within any applicable presumptive period, consideration of 
the veteran's claims under the chronicity provisions of  38 
C.F.R. § 3.303(b) and  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) would not be productive.  

While the veteran's assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that lay 
persons, such as the veteran and members of his family, are 
not competent to offer evidence that requires medical 
knowledge, such as the diagnosis or cause of a disability.  
See Grottveit, at 93;  Espiritu v. Derwinski,  2 Vet. App. 
492, 495 (1992).  In the absence of competent medical 
training, those lay individuals would not be able to 
distinguish the veteran's actions and behaviors from 
manifestations of his diagnosed personality disorder.  Thus, 
the opinions of the veteran, his family, or his associates as 
to the cause or diagnosis of any inservice or 

postservice symptomatology would not be sufficient to render 
his claim well-grounded.  Accordingly, the requirement of 
item (2) is not satisfied as to the issue of service-
connection for an acquired psychiatric disability.  

The Board further finds that the requirements of item (3) are 
not met with respect to the issue of entitlement to service 
connection for an acquired psychiatric disability because the 
veteran has not submitted competent medical evidence which 
links or relates an acquired psychiatric disability to his 
period of active service.  While several physicians have 
recounted the veteran's descriptions of abuse allegedly 
suffered during his military service, none have attributed 
his post-service depression, adjustment disorder with a 
history of violence and suicidal ideation. or other 
psychiatric disability to any incident or injury during his 
period of active service.  Further, while the veteran has 
described his difficulty with reading as a "learning 
disability", there is no evidence that he had a learning 
disability during service, or that such learning disability, 
if present, was aggravated by service.  In addition, the 
record contains no competent medical evidence or opinion that 
the veteran's diagnosed alcohol and drug dependence; alcohol 
and amphetamine abuse; alcohol dependence or substance abuse; 
chronic alcohol and drug dependency; or polysubstance 
dependence, [with]drug dependence, including alcohol, is 
linked or related to his period of active service or to a 
service-connected disease or injury.  

While the veteran has expressed disagreement with the 
foregoing, lay persons, such as the veteran and members of 
his family, are not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit, at 93;  Espiritu v. Derwinski,  2 
Vet. App. 492, 495 (1992).  The appellant cannot meet his 
initial burden of presenting a well-grounded claim by relying 
upon his own opinions or the lay opinions of others as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.  In the absence of competent medical 
evidence which links or relates the veteran's claimed 
disability to his period of active service his period of 
active service or to a service connected disease or injury, 
that claim must be denied as not well grounded.  

The submission of a well-grounded claim is a prerequisite to 
invoking the VA's duty to assist.  As the veteran has not 
presented a well-grounded claim for service connection for an 
acquired psychiatric disability, the duty to assist the 
veteran does not arise.  See Slater v. Brown,  9 Vet. App. 
240 (1996);  Franzen v. Brown,  9 Vet. App. 235 (1996).  The 
United States Court of Appeals for the Federal Circuit has 
held that only a person who has submitted a well-grounded 
claim can be determined to be a claimant for the purpose of 
invoking the duty to assist provisions of  38 U.S.C.A. 
§ 5107(a).  See Epps v. Gober, 126 F.3d 1464, 1468-69 (1997).

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claim well grounded by submitting competent medical 
evidence linking or relating an acquired psychiatric 
disability to his period of active service.  Robinette v. 
Brown,  8 Vet. App. 69, 74 (1995).

In addition, VA disability compensation benefits may not be 
paid for personality disorders, mental deficiency, or 
disabilities of misconduct origin.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991);  38 C.F.R. §§ 3.301(c)(2),(3),(d); 
3.303(c), Part 4, § 4.9 (1999).  Alcohol and drug abuse are 
considered to be products of one's own willful misconduct.  

Under the provisions of  38 U.S.C.A. § 105(a) (West 1991), an 
injury or disease incurred during active military, naval or 
air service will be deemed to have been incurred in the line 
of duty and not the result of the veteran's own misconduct, . 
. . , unless such injury or disease was a result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
In addition, under the provisions of  38 U.S.C.A. § 1110 
(West 1991), compensation is warranted for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty 
during active service, . . .but no compensation shall be paid 
if the disability is a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  Further, governing 
regulations provide that direct service connection may be 
granted only when a disability or cause of death was incurred 
or aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a), as amended at  60 FR 27408, 
May 24, 1995.  Further, an injury or disease incurred during 
active service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; . . . .38 C.F.R. 
§ 3.301(d) (1999).  

Based upon the foregoing, the Board finds that service 
connection for the veteran's diagnosed sociopathic 
personality disorder; character disorder; personality 
disorder, not otherwise specified; and antisocial personality 
disorder cannot be granted under the provisions of  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 C.F.R. 
§ 3.303(c), Part 4, § 4.9 (1999).  Further, in the absence of 
medical evidence identifying a service connected disability 
as the cause of the veteran's alcohol and drug dependence; 
alcohol and amphetamine abuse; alcohol dependence, by 
history; substance abuse, by history; chronic alcohol and 
drug dependency; or polysubstance dependence, [with]drug 
dependence, including alcohol, service-connection for that 
alcohol or drug abuse is barred under the provisions of  
38 U.S.C.A. §§ 105(a), 1110, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.301(c)(2),(3),(d) (1999).  

The Court has stated that "[w]here the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the [Board] terminated because of the absence of 
legal merit or the lack of entitlement under the law."  
Shields v. Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis V. 
Brown,  6 Vet. App. 426, 430 (1994).  Thus, the Board finds 
that, to the extent that the veteran's claim for service 
connection for an acquired psychiatric disability represents 
a claim for service connection for a personality disorder or 
for alcohol and drug dependence, that claim lacks legal 
merit.  


ORDER

Evidence of a well grounded claim for service connection for 
an acquired psychiatric disability not having been submitted, 
that claim is denied.  

Evidence of legally meritorious claims of service connection 
for a personality disorder and for alcohol and drug 
dependence not having been submitted, such claims are denied



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


